ATTACHMENT TO ADVISORY ACTION

In response to AFCP 2.0 filed 8/5/2022.  Claims 1-29 are pending.  Claims 1 and 22 were amended.

This amendment will not be entered for the following reasons:

	Applicant’s request for entry into AFCP 2.0 is acknowledged, but is denied because the response cannot be reviewed and a search conducted in the limited amount of time authorized for this pilot program.  Therefore, the response is being reviewed under pre-pilot practice.
Newly amended claims 1 and 22 recites the limitations for the glass core and at least one glass clad layer are each comprised of alkali-aluminosilicate which require a novel search and further consideration.  Examiner notes that while Tables 1A, 1B, 2A, and 2B recite compositions that are alkali aluminosilicate, there is no support for all alkali aluminosilicate compositions being capable of exhibiting the claimed properties.  Examiner notes that the specification does not recite the term “alkali aluminosilicate” in conjunction with the inventive glass compositions.  As such, there is no support for the limitations as claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASHANT J KHATRI whose telephone number is (571)270-3470. The examiner can normally be reached M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PRASHANT J. KHATRI
Primary Examiner
Art Unit 1783



/PRASHANT J KHATRI/Primary Examiner, Art Unit 1783